      Case 1:20-cv-03668-GHW Document 14 Filed 07/02/20 USDC
                                                        Page 1SDNY
                                                               of 2
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 7/2/2020
SOUTHERN DISTRICT OF NEW YORK

 SAMANTHA SIVA KUMARAN, Other
 similarly situated Customers 1-100, Other
 similarly situated CTA’s 1-100, NEFERTITI
 RISK CAPITAL MANAGEMENT, LLC,

                                  Plaintiffs,
                                                                    1:20-CV-3668 (GHW)
                      -against-
                                                                     CIVIL JUDGMENT
 NATIONAL FUTURES ASSOCIATION;
 JANE DOE 1, Compliance Officer NFA; JANE
 DOE 2, Compliance Officer NFA; TOM
 KADLEC, Board Member NFA,

                                  Defendants.

        Pursuant to the order issued July 2, 2020, dismissing this action,

        IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

denies Kumaran’s request for this action to proceed as class action. The Court dismisses Kumaran’s

claims that she asserts on behalf of the other plaintiffs, as well as any Nefertiti Risk Capital

Management, LLC, has assigned to her, without prejudice. The Court dismisses Kumaran’s own

claims under federal law for damages as frivolous under doctrines of absolute immunity. The Court

alternatively dismisses her remaining claims under federal law for injunctive relief without prejudice

and for failure to state a claim on which relief may be granted. The Court declines to consider

Kumaran’s claims under state law under the Court’s supplemental jurisdiction.
          Case 1:20-cv-03668-GHW Document 14 Filed 07/02/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s judgment

would not be taken in good faith.

SO ORDERED.

 Dated:    July 2, 2020


                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                2
